DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
WASHINGTON, DC 20202

OSEP QA 21-08

HOJA DE RUTA DE REGRESO A LA ESCUELA:
PRESTACIÓN DE SERVICIOS DE INTERVENCIÓN TEMPRANA
PARA BEBÉS Y NIÑOS PEQUEÑOS CON DISCAPACIDADES Y SUS
FAMILIAS CONFORME A LA PARTE C DE LA LEY EDUCATIVA
PARA PERSONAS CON DISCAPACIDADES (IDEA)
29 DE OCTUBRE DE 2021
El Departamento de Educación de EE.UU. (el Departamento), la Oficina de Educación Especial
y Servicios de Rehabilitación (OSERS), ha recibido solicitudes de un grupo diverso de partes
interesadas que piden que el Departamento emita nuevos requisitos de interpretación de la guía
de la Ley Educativa para Personas con Discapacidades (IDEA) en vista de los muchos desafíos
de la pandemia de COVID-19 y a medida que más escuelas y programas están regresando a
brindar servicios presenciales. Entre los temas que se abordan se incluye cumplir con los plazos,
garantizar la implementación de los procedimientos de evaluación inicial y reevaluación,
determinar la elegibilidad para la intervención temprana, educación especial y servicios
relacionados, y proporcionar la gama completa de servicios de intervención temprana y
educación especial y servicios relacionados que los niños con discapacidades necesitan para
recibir una educación pública, gratuita y apropiada (FAPE).1 De manera similar, las partes
interesadas han preguntado sobre las implicaciones de las demoras en las evaluaciones y los
servicios de intervención temprana para bebés y niños pequeños con discapacidades y sus
familias que reciben atención conforme a la Parte C de la IDEA.2 El propósito de los documentos
guía de la Hoja de ruta de regreso a la escuela conforme a la Ley IDEA,3 que se centran en los

1

Educación pública gratuita y apropiada (FAPE) significa educación especial y servicios relacionados que (1) se brindan
pagados con fondos públicos, bajo supervisión pública y sin cargo; (2) cumplen con los estándares de la Agencia Educativa
Estatal (SEA), incluidos los requisitos de la Ley IDEA; (3) incluyen una educación preescolar, primaria o secundaria apropiada
en el estado participante; y (4) se proporcionan de conformidad con un programa de educación individualizado que cumple con
los requisitos del Título 34 §§ 300.320 a 300.324 del Código de Disposiciones Federales (C.F.R.). Título 34 § 300.17 del
C.F.R.
2 Los estados informaron a la Oficina de Programas de Educación Especial (OSEP) en sus Planes de desempeño del
estado/Informes anuales de desempeño (State performance plans, SPP/annual performance reports, APR) del año fiscal federal
(FFY) 2019 para el período del 1.º de julio de 2019 al 30 de junio de 2020, los datos de la Sección 618 de la Ley IDEA y a
través de otras fuentes que la cantidad de niños derivados a la Parte C de la IDEA disminuyó.
3 Aparte de los requisitos legales y reglamentarios que se incluyen en este documento de preguntas y respuestas, el contenido de
esta guía no tiene la fuerza y el efecto de la ley y no está destinado a obligar al público. Este documento tiene como único
www.ed.gov
El Departamento de Educación tiene como misión promover el alto rendimiento académico y la preparación de los estudiantes para la
competitividad global al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

esfuerzos de reapertura de la escuela y del programa y la prestación de servicios presenciales, es
apoyar la implementación completa de los requisitos de la IDEA. Los documentos también
sirven para aclarar que, independientemente de la pandemia de COVID-19, o al modo de
intervención o instrucción, los niños con discapacidades tienen derecho a la FAPE, y los bebés y
niños pequeños con discapacidades y sus familias a los servicios apropiados de la Parte C de la
Ley IDEA.
A medida que la nación aborda el impacto de la pandemia de COVID-19 y las agencias
principales estatales (las LA estatales) y los proveedores locales de servicios de intervención
temprana (EIS) afrontan la toma de decisiones sobre la prestación de servicios, el Departamento
ha recibido preguntas relacionadas con la prestación de servicios de intervención temprana. Las
preguntas de este documento están destinadas a brindar orientación e identificar los requisitos
reglamentarios relevantes y opciones flexibles para las agencias principales estatales y
proveedores de EIS cuando se enfrentan a circunstancias programáticas sin precedentes.
Además, el Departamento reconoce que la naturaleza generalmente a domicilio de los servicios
de la Parte C de la Ley IDEA presenta un conjunto complicado de consideraciones para las
agencias principales estatales y los proveedores de EIS al brindar servicios de la Parte C de la
Ley IDEA durante la pandemia de COVID-19.
La Parte C de la IDEA proporciona fondos a una agencia principal estatal para que los servicios
de intervención temprana estén disponibles para todos los bebés y niños pequeños elegibles con
discapacidades y sus familias que viven dentro del estado. Los servicios de intervención
temprana se brindan de conformidad con el plan de servicio familiar individualizado (IFSP) del
niño desarrollado por el equipo del IFSP de este, que incluye al padre de acuerdo con los
requisitos del Título 34 §§ 303.342 a 303.346 del C.F.R. Este documento complementa la guía
publicada por el Departamento en octubre de 2020, con respecto a la implementación de los
servicios de la Parte C de la Ley IDEA durante la pandemia de COVID-19.
El análisis de la Oficina de Programas de Educación Especial (OSEP) de los datos de los estados
de la Sección 618 del año fiscal federal 2018 de la Ley IDEA,4 que se informó antes de la
pandemia de COVID-19, resaltó que ciertas poblaciones, incluidos los bebés y niños pequeños
nativos de América del Norte, nativos de Alaska y negros o afroamericanos, tenían menos
probabilidades de recibir exámenes de detección, derivaciones para servicios y atención
conforme a la Parte C de la IDEA que todos los grupos raciales y étnicos combinados.
El Departamento recomienda que los estados aborden cómo la pandemia de COVID-19 ha

objetivo brindar claridad al público con respecto a los requisitos existentes según la ley o las políticas de la agencia. Las
preguntas y respuestas que se incluyen en este documento no están destinadas a reemplazar el estudio minucioso de la Ley
IDEA y sus reglamentaciones de implementación. La Ley IDEA, sus reglamentaciones de implementación y otros documentos
importantes relacionados y las reglamentaciones se encuentran en: https://sites.ed.gov/idea/.
4 Consulte el Informe anual de 2020 al Congreso sobre la Ley Educativa para Personas con Discapacidades.

2

aumentado la disparidad en el acceso a los servicios de intervención temprana y creen sistemas
para identificar y abordar estas desigualdades. Con fondos del Plan de Rescate Estadounidense
para la Parte C de la Ley IDEA, ahora es el momento de que los estados adopten cambios en la
infraestructura y mejoren la capacidad de implementación para apoyar a los proveedores de EIS
en la ejecución de prácticas basadas en evidencia para abordar las disparidades en el sistema de
intervención temprana del estado desde la detección, la elegibilidad y prestación de servicios
durante todo el proceso de transición. Estas actividades podrían incluir la mejora de los sistemas
de datos para que puedan emplearse para ayudar a identificar y medir los desafíos de equidad y
garantizar que las familias con dominio limitado del inglés, las familias de bajos ingresos y las
familias de color tengan acceso a servicios de intervención temprana de alta calidad a través de
programas específicos mediante un alcance, recursos y apoyos específicos. La construcción de
un sistema equitativo sólido también requiere una fuerza laboral diversa con la capacidad de
apoyar de manera eficaz a familias con una variedad de entornos.
La Ley IDEA reconoce la importancia que tienen los padres y otros miembros de la familia en
apoyar el desarrollo de un niño. Para poder tomar decisiones acertadas sobre la participación de
sus hijos en la intervención temprana y su propia participación, los padres deben estar
completamente informados sobre lo que sucederá y dónde, lo que se propone y mucho más.5 Los
padres que deseen apoyo adicional para comprender los requisitos de la Ley IDEA pueden
comunicarse con los centros de capacitación e información para padres (centros PTI) regionales
locales para obtener asistencia directa y derivaciones a otras organizaciones y para adquirir
habilidades para participar de manera eficaz en la educación y el desarrollo de sus hijos. Hay
más de 100 PTI en los Estados Unidos y sus territorios que brindan capacitación, recursos y
apoyo en una amplia variedad de temas. Los padres pueden ubicar el PTI apropiado para su área
en Find Your Parent Center (Encontrar su Centro para padres).6
Este documento se enfoca en el desarrollo e implementación de Planes de Servicios Familiares
Individualizados (IFSP). Un IFSP es el plan escrito para proporcionar servicios de intervención
temprana a un bebé o niño pequeño con una discapacidad y a la familia del bebé o niño pequeño.
El equipo del IFSP del niño, que incluye al padre, debe desarrollar el IFSP de acuerdo con los
procedimientos descritos en el Título 34 §§ 303.342, 303.343 y 303.345 del C.F.R. e incluir el
contenido que se exige en el Título 34 § 303.344 del C.F.R.

5

Consulte Building the Legacy for Our Youngest Children with Disabilities (Cómo construir el legado para nuestros hijos más
pequeños con discapacidades): Módulo 10: Introduction to Procedural Safeguards (Introducción a las garantías procesales)
(marzo de 2015).
6 Este documento contiene ejemplos de recursos que se proporcionan para la conveniencia del usuario. La inclusión de estos
recursos no pretende reflejar su importancia, ni respaldar las opiniones expresadas o los productos o servicios que estas
entidades ofrecen. Estos recursos pueden incluir materiales que contienen las opiniones y recomendaciones de varios expertos
en la materia, así como enlaces de hipertexto, direcciones de contacto y sitios web a información creada y mantenida por otras
organizaciones públicas y privadas. Las opiniones expresadas en cualquiera de estos materiales no reflejan necesariamente las
opiniones o políticas del Departamento. El Departamento no controla ni garantiza la precisión, relevancia, puntualidad o
integridad de la información externa que se incluye en los materiales que puedan proporcionar estos recursos.

3

PREGUNTAS FRECUENTES
Pregunta 1: ¿Cuáles son las responsabilidades de las agencias principales estatales y
proveedores de EIS para garantizar que los equipos del IFSP aborden el
impacto continuo de la pandemia de COVID-19 en el niño y la familia al
desarrollar el IFSP inicial?
Respuesta:

Tras la derivación, la agencia principal estatal o el proveedor de EIS debe, dentro
de los 45 días posteriores a la derivación, realizar lo siguiente: (1) cualquier
examen de detección, si corresponde;7 (2) la evaluación inicial para determinar la
elegibilidad del niño conforme a la Parte C de la Ley IDEA; (3) la evaluación
inicial del niño y la familia; y (4) la reunión inicial del IFSP para desarrollar el
IFSP con el Equipo del IFSP, que incluye al padre. La evaluación del niño debe
identificar los niveles de funcionamiento en las cinco áreas del desarrollo (físico,
cognitivo, de comunicación, de adaptación y social o emocional) según el Título
34 § 303.321 del C.F.R. Además, conforme al Título 34 § 303.321(a)(2) y (c) del
C.F.R., los proveedores de EIS deben evaluar las fortalezas y necesidades únicas
del niño, así como realizar una evaluación orientada a la familia para identificar
los recursos, las prioridades y las preocupaciones de la familia y los apoyos y
servicios necesarios para ayudar a la familia a satisfacer las necesidades de su
bebé o niño pequeño con una discapacidad. Asimismo, conforme al Título 34 §
303.321(a)(2) y (c) del C.F.R., los proveedores de EIS deben evaluar las
fortalezas y necesidades únicas del niño, así como realizar una evaluación
orientada a la familia para identificar los recursos, las prioridades y las
preocupaciones de la familia y los apoyos y servicios necesarios para ayudar a la
familia a satisfacer las necesidades de desarrollo de su bebé o niño pequeño con
una discapacidad. Finalmente, conforme al Título 34 § 303.344(a) del C.F.R., al
desarrollar el IFSP, el Equipo del IFSP debe incluir una declaración del nivel de
funcionamiento del niño en las cinco áreas de desarrollo, sobre la base de la
información de la evaluación del niño y los exámenes realizados conforme al
Título 34 § 303.321 del C.F.R.
Los desafíos de la pandemia han tenido un impacto en la salud física, social y
emocional de las familias en todo el país. Algunas familias han afrontado un
aumento en el desempleo, la falta de vivienda, la inseguridad alimentaria y los

7

La agencia principal estatal puede adoptar procedimientos de detección, de conformidad con los requisitos del Título 34 §
303.320 del C.F.R., para evaluar a los niños menores de tres años que han sido derivados al programa de la Parte C para
determinar si podrían tener una discapacidad. El examen de detección (si un estado ha adoptado tales procedimientos) requiere
la notificación y el consentimiento de los padres y debe realizarse dentro del plazo de 45 días. A petición de los padres y con el
consentimiento de los padres, el proveedor de EIS debe realizar una evaluación inicial del bebé o niño pequeño incluso si los
resultados del examen no identifican que el niño podría tener una discapacidad.

4

desafíos de salud relacionados con la pandemia de COVID-19. El desarrollo de un
niño y la capacidad de la familia para apoyar las necesidades de un bebé o un niño
pequeño con una discapacidad pueden verse afectados de manera negativa por
estos tipos de estrés traumático. Los equipos del IFSP deben considerar todos los
impactos de la pandemia en cada niño y familia e incluir apoyos
socioemocionales y conductuales en el desarrollo e implementación del IFSP
inicial. Es importante que todos los servicios de intervención temprana, incluidos
los apoyos socioemocionales, conductuales y de salud mental, sean culturalmente
relevantes, significativos para el niño y la familia, proporcionados por personal
calificado, sobre la base de investigaciones revisadas por pares (en la medida de
lo posible) y sean necesarios para satisfacer las necesidades únicas del niño y la
familia a fin de lograr los resultados deseados o los resultados conforme al Título
34 § 303.344 (d) del C.F.R.
Pregunta 2: ¿Cuáles son las responsabilidades de las agencias principales estatales y los
proveedores de EIS para garantizar que los equipos del IFSP aborden el
impacto continuo de la pandemia de COVID-19 en el niño y la familia
después de que se haya desarrollado el IFSP inicial?
Respuesta:

Según el Título 34 § 303.342(b) del C.F.R, se debe realizar una revisión periódica
del IFSP como mínimo a los seis meses o con más frecuencia, según lo requieran
las condiciones. El impacto de la pandemia COVID-19 en el niño y la familia
puede justificar una revisión periódica del IFSP antes de las fechas de revisión
semestrales o anuales.
Como parte de la revisión periódica del IFSP, los proveedores de EIS deben
realizar una evaluación continua conforme al Título 34 § 303.321(c) del C.F.R. de
las fortalezas y necesidades únicas del niño. La revisión periódica también debe
incluir una evaluación orientada a la familia para identificar los recursos, las
prioridades y las preocupaciones de la familia y los apoyos y servicios necesarios
para ayudar a la familia a satisfacer las necesidades de desarrollo de su bebé o
niño pequeño con una discapacidad. El personal calificado que realiza las
evaluaciones iniciales debe tener en cuenta el impacto específico de la pandemia
de COVID-19 tanto en las necesidades del niño como en los recursos y la
capacidad de la familia del niño. El equipo del IFSP, que incluye a los padres,
debe identificar en el IFSP, conforme al Título 34 § 303.344(d) del C.F.R.,
cualquier cambio necesario en los servicios, incluida la frecuencia, la prestación,
el método o el entorno, para abordar las necesidades y los resultados del niño. La
agencia principal estatal o los proveedores de EIS deben asegurarse de que los
servicios identificados en el IFSP se brinden al niño y la familia.

5

Pregunta 3: ¿Cuáles son las responsabilidades de las agencias principales estatales y los
proveedores de EIS con los bebés y niños pequeños con discapacidades y sus
familias que no recibieron algunos o ninguno de los servicios de intervención
temprana que incluían sus IFSP debido a circunstancias relacionadas con la
pandemia de COVID-19?
Respuesta:

La agencia principal estatal o el proveedor de EIS debe revisar sus datos y otra
información, como la información proporcionada por la familia de un niño, para
determinar si un niño elegible no recibió los servicios identificados en su IFSP y
cuál niño, y tomar las medidas adecuadas en función de los resultados de la
revisión. Si los servicios del IFSP no se han proporcionado de conformidad con el
IFSP, es posible que la agencia principal estatal o el proveedor de EIS deba
realizar una revisión periódica del IFSP para determinar las necesidades actuales
del niño y la familia. Título 34 § 303.342(b) del C.F.R. Como parte de esa
revisión periódica por parte del equipo del IFSP, conforme al Título 34§
303.344(c) del C.F.R., el IFSP debe incluir una declaración del progreso del niño
con respecto al logro de los resultados o los resultados identificados en el IFSP y
si es necesario realizar modificaciones al IFSP.
Además, el equipo del IFSP puede determinar si los servicios compensatorios
pueden ser necesarios y en qué medida para abordar las interrupciones del
servicio debido a la pandemia de COVID-19.8 El equipo del IFSP puede
determinar que los servicios compensatorios son necesarios para mitigar el
impacto de las interrupciones y demoras en la prestación de los servicios
adecuados para el niño. Los equipos del IFSP deben garantizar que las decisiones
sobre los servicios compensatorios se individualicen según la información de
evaluación actualizada sobre el niño y la familia conforme al Título 34 §§
303.340 a 303.344 del C.F.R.
La agencia principal estatal también debe informar datos sobre cualquier
incumplimiento conforme al Título 34 § 303.342(a) y (e) del C.F.R. según el
Indicador 1 (Recepción de servicios a tiempo) en su SPP/APR y corregir cada
caso individual de incumplimiento, a menos que el niño ya no se encuentre dentro

8

Conforme a la Ley IDEA, los tribunales han otorgado servicios compensatorios como recurso equitativo para abordar las
necesidades del bebé o niño pequeño con una discapacidad y de la familia. Del mismo modo, los procedimientos para las
quejas ante el Estado proporcionan servicios compensatorios como un recurso disponible cuando se determina que no se
proporcionan los servicios adecuados conforme a la Ley IDEA para atender las necesidades del bebé o niño pequeño con una
discapacidad y de su familia. Título 34, 303.432(b)(1) del C.F.R. La postura del Departamento es que, en general, muchos de
los mismos tipos de deliberaciones individualizadas y centradas en el niño que son apropiadas para una reunión del Equipo del
IFSP que analiza el IFSP del bebé o niño pequeño y de la familia, serían apropiadas al considerar la necesidad y el alcance de
los servicios compensatorios.

6

de la jurisdicción del programa y el proveedor de EIS, de conformidad con el
Memorando OSEP 09-02 (Memo OSEP).9
Pregunta 4: ¿Cuáles son las responsabilidades de las agencias principales estatales y los
proveedores de EIS para con los bebés y niños pequeños con discapacidades
y sus familias que, debido a circunstancias relacionadas con la pandemia de
COVID-19, recibieron servicios según un IFSP provisorio10?
Respuesta:

En determinadas circunstancias, los servicios de intervención temprana para un
niño elegible y la familia del niño pueden comenzar antes de que se completen las
evaluaciones o los exámenes, especialmente cuando se haya determinado que esos
servicios son necesarios de inmediato para el niño y la familia del niño. Sin
embargo, las evaluaciones o los exámenes requeridos aún deben completarse
dentro del plazo de 45 días según el Título 34 § 303.310 del C.F.R.
Las agencias principales estatales y los proveedores de EIS que utilizaron IFSP
provisorios11 debido a circunstancias relacionadas con la pandemia de COVID-19
y no completaron la evaluación completa ni desarrollaron un IFSP inicial dentro
de los plazos requeridos conforme al Título 34 § 303.310 del C.F.R, aún deben
completar las evaluaciones, aunque tarde, convocar una reunión del Equipo del
IFSP para revisar los resultados y revisar el IFSP según sea necesario. La OSEP
recomienda a las agencias principales estatales y los proveedores de EIS dar
prioridad a los bebés y niños pequeños que han recibido atención a través de un
IFSP provisorio durante el período más prolongado.
Los IFSP provisorios que excedan los 45 días constituirían incumplimiento a
menos que existan circunstancias familiares excepcionales que estén
documentadas. La agencia principal estatal o el proveedor de EIS también debe
informar los datos sobre cualquier incumplimiento conforme al Título 34 §
303.310 del C.F.R. según el Indicador 7 (plazo de 45 días) en su SPP/APR y
corregir cada caso individual de incumplimiento, a menos que el niño ya no se
encuentre dentro de la jurisdicción del programa y el proveedor de EIS, de
conformidad con el Memorando OSEP 09-02.

9

El Memorando OSEP 09-02 brinda orientación sobre las medidas que los Estados deben adoptar conforme las Secciones 616 y
642 de la Ley IDEA para informar sobre la corrección del incumplimiento en el APR.
10 Se puede implementar un IFSP provisorio con el consentimiento de los padres conforme al Título 34 § 303.345 del C.F.R. para
proporcionar servicios de la Parte C de la Ley IDEA antes de que se complete la evaluación o el examen, y además debe
incluir el nombre del coordinador de servicios responsable, de acuerdo con el Título 34 § 303.344(g) del C.F.R. El coordinador
de servicios implementará el IFSP provisorio y coordinará con otras agencias o personas según corresponda.
11 Los requisitos para un IFSP provisorio se encuentran en el Título 34 §§ 303.310(c) y 303.345 del C.F.R.

7

Pregunta 5: ¿Qué debe considerar el equipo del IFSP si un padre solicita que los servicios
de intervención temprana se presten12 de manera virtual?
Respuesta:

El equipo del IFSP del niño (incluido el padre) debe determinar si la prestación
del servicio de manera virtual es una metodología adecuada para cada servicio
que se identifica en el IFSP. Antes de la pandemia de COVID-19, algunos estados
permitían que los servicios del IFSP se prestaran de manera virtual. Durante
diversas etapas de la pandemia, los estados han permitido que los bebés y niños
pequeños con discapacidades y sus familias reciban los servicios del IFSP de
manera virtual. Es posible que algunos padres deseen continuar recibiendo
algunos o todos los servicios del IFSP de manera virtual. La agencia principal
estatal y sus proveedores de EIS pueden proporcionar servicios del IFSP de
manera virtual según las políticas y procedimientos del estado, si los servicios se
pueden brindar de manera eficaz virtualmente y la determinación individualizada
que realizó el equipo del IFSP del niño. Los servicios de intervención temprana
deben adaptarse para satisfacer las necesidades únicas de cada niño y su familia
(Título 34 § 303.344(d) del C.F.R.).

Pregunta 6: ¿Qué opciones están disponibles para los padres, las agencias principales
estatales y los proveedores de EIS para resolver disputas conforme a la Parte
C de la Ley IDEA?
Respuesta:

La OSEP alienta a los padres, las agencias principales estatales y los proveedores
de EIS a trabajar en colaboración, por el bien de los bebés y niños pequeños con
discapacidades, a fin de resolver los desacuerdos que puedan presentarse al
prestar experiencias positivas de intervención temprana. Sin embargo, cuando hay
disputas sobre los requisitos de la Parte C, los padres tienen derecho a ejercer sus
derechos a las opciones estatales de resolución de disputas conforme a la Parte C
de la Ley IDEA.
Conforme al Título 34 § 303.421(a) del C.F.R, los padres deben recibir una
notificación previa por escrito con un tiempo razonable antes de que la agencia
principal estatal o un proveedor de EIS proponga, o se niegue, a iniciar o cambiar
la identificación, evaluación o ubicación de su bebé o niño pequeño, o a la
prestación de servicios de intervención temprana para el bebé o niño pequeño con

12 Prestación de servicios virtuales, también denominada: teleintervención, intervención temprana remota, aprendizaje remoto,

telesalud, telemedicina, telepráctica, teleterapia, visión virtual en el hogar y aprendizaje virtual. Este método de prestación
utiliza principalmente tecnología de audio o video para conectar a los proveedores de EIS con los padres o personas a cargo de
manera que apoyen el desarrollo del niño a lo largo de sus actividades y rutinas diarias.
(https://ectacenter.org/topics/disaster/tele-intervention.asp). Pía de audio o video para conectar a los proveedores con los
padres u otras personas a cargo de manera que apoyen el aprendizaje y el desarrollo del niño en sus actividades y rutinas
diarias.

8

una discapacidad y su familia. Conforme al Título 34 §303.421(b)(3) del C.F.R.,
esta notificación debe incluir información sobre todas las opciones de resolución
de disputas. Estas opciones incluyen el derecho a lo siguiente: (1) presentar una
queja ante el Estado con respecto a una supuesta violación de cualquier requisito
de la Parte C de la Ley IDEA; (2) solicitar una mediación para resolver cualquier
asunto conforme a la Parte C; y (3) presentar una queja de debido proceso con
respecto a la identificación, evaluación o ubicación de su bebé o niño pequeño o
la prestación de servicios de intervención temprana para el niño y familia.13
Pregunta 7: ¿Cuáles son las responsabilidades de las agencias principales estatales o
proveedores de EIS si un bebé o niño pequeño con una discapacidad no
recibió los servicios de transición a tiempo debido a circunstancias
relacionadas con la pandemia de COVID-19?
Respuesta:

Conforme al Título 34 § 303.209(a)(1)(ii), los estados deben garantizar una
transición armoniosa para los bebés y niños pequeños con discapacidades,
menores de tres años y sus familias que están dejando el programa de
intervención temprana de la Parte C. Si la agencia principal estatal determina que
un niño pequeño con una discapacidad no es potencialmente elegible para los
servicios preescolares de la Parte B, la agencia principal, con la aprobación de la
familia del niño, hace esfuerzos razonables para convocar una conferencia entre la
agencia principal, la familia y proveedores de otros servicios apropiados para el
niño a fin de analizar las opciones de servicio que puede recibir (Título 34 §
303.209(c)(2) del C.F.R.). El plan de transición en el IFSP incluye, conforme al
Título 34 §303.344(h) del C.F.R., según corresponda, pasos para que el niño
pequeño con una discapacidad y su familia dejen el programa de la Parte C y
cualquier servicio de transición que el equipo del IFSP identifique que ese niño y
su familia necesiten. Una conferencia o reunión de transición para desarrollar el
plan de transición debe cumplir con los requisitos de cumplimiento del IFSP
según el Título 34 §§ 303.342(d) y (e) y 303.343(a) del C.F.R.
La agencia principal estatal o el proveedor de EIS debe revisar sus datos y otra
información (como la información proporcionada por la familia de un niño) para
determinar si un niño elegible no recibió los servicios de transición y, si es así,
cuáles niños faltaban estos servicios, y tomar las medidas adecuadas, incluso si el
niño ya tiene tres años o más. Además, si un niño elegible no recibió servicios de
transición, la agencia principal estatal debe informar los datos sobre cualquier

13 El Centro para la Resolución Apropiada de Disputas en la Educación Especial (Center for Appropriate Dispute Resolution in

Special Education, CADRE), un centro de asistencia técnica financiado por la OSEP, ha desarrollado una serie de guías y
videos complementarios para ayudar a los padres a comprender los procedimientos de resolución de disputas de la Ley IDEA.
Estos materiales están disponibles en el sitio web de CADRE.

9

incumplimiento conforme al Título 34 § 303.209 del C.F.R. según el Indicador 8
(Transición de la primera infancia) en su SPP/APR y corregir cada caso individual
de incumplimiento, a menos que el niño ya no se encuentre dentro de la
jurisdicción del programa y proveedor de EIS, de conformidad con el Memorando
OSEP 09-02.
Conforme al Título 34 § 303.342(b) del C.F.R., es posible que la agencia principal
estatal o proveedor de EIS deba realizar una revisión periódica del IFSP para
determinar si no se proporcionaron los servicios de transición. Como parte de esa
revisión periódica, conforme al Título 34 § 303.344 del C.F.R., el equipo del IFSP
también puede considerar, de manera individualizada, si los servicios
compensatorios pueden ser necesarios y en qué medida para abordar las demoras
e interrupciones del servicio debido a la pandemia de COVID-19. Los equipos del
IFSP deben garantizar que las decisiones sobre los servicios compensatorios se
tomen según las necesidades de transición identificadas y los servicios no
proporcionados al niño y la familia.
Pregunta 8: ¿Qué acciones sistémicas debe tomar la agencia principal estatal o el
proveedor de EIS para abordar las actividades de transición que no se
completaron dentro del plazo requerido o en las que hubo demoras debido a
circunstancias relacionadas con la pandemia de COVID-19?
Respuesta:

A nivel sistémico, el Departamento espera que las agencias principales estatales y
las agencias educativas estatales se aseguren de que los proveedores de EIS y las
agencias educativas locales cumplan con todos los requisitos y plazos de
transición aplicables mediante el uso de sus sistemas de datos y la revisión de las
políticas y procedimientos de búsqueda e identificación de niños “child find” para
completar las actividades de transición requeridas que no se completaron debido a
la pandemia de COVID-19. Esto incluye volver a involucrar a las familias con las
que pueden haber perdido el contacto y completar los servicios de transición a
tiempo para todos los bebés, niños pequeños y niños que se determinó que son
elegibles para la intervención temprana y la educación especial. Los estados
deben recopilar e informar los datos sobre estas derivaciones según el Indicador 8
de la Parte C (Transición de la primera infancia) y el Indicador 12 de la Parte B
(Transición eficaz) en su SPP/APR.
Los proveedores de EIS deben identificar un sistema para priorizar y resolver
cualquier servicio de transición pendiente y, al mismo tiempo, adherirse a los
plazos actuales para los niños que dejan los servicios de la Parte C. Los estados
pueden usar los fondos de la Parte C de la Ley IDEA (tanto los fondos regulares
de la Parte C de la IDEA como los fondos complementarios de la Parte C

10

asignados según la Ley del Plan de Rescate Estadounidense) y los fondos
proporcionados a los estados a través de los fondos de Ayuda de Emergencia de
Escuelas Primarias y Secundarias y fondos del uso del Gobernador para la Ayuda
de Emergencia para la Educación para completar actividades de transición
pendientes. Es fundamental que los niños pequeños y sus familias que dejan el
programa de la Parte C experimenten una transición armoniosa y eficaz al
próximo programa del niño o a otros servicios apropiados, incluidos los servicios
que pueden identificarse para un niño que ya no es elegible para recibir los
servicios de la Parte C o la Parte B de la Ley IDEA.
Al considerar cómo priorizar los servicios, los proveedores de EIS pueden
considerar lo siguiente: realizar actividades para abordar las necesidades de
transición de los niños mayores (por ejemplo, cumplieron tres años antes que
otros niños con servicios de transición pendientes); analizar y clasificar las
razones por la que hay servicios de transición pendientes; e identificar estrategias
de mitigación, incluida la utilización de recursos fiscales para respaldar la
transición a tiempo.
A medida que el impacto de la pandemia de COVID-19 continúa, los estados
podrían considerar expandir los servicios de la Parte C de la Ley IDEA para
incluir poblaciones en riesgo. Los estados también podrían considerar expandir
los servicios de la Parte C de la Ley IDEA para incluir a bebés o niños pequeños
que estarían en riesgo de experimentar un retraso sustancial en el desarrollo si no
se les brindan los servicios de intervención temprana. Además, los estados
podrían considerar mejoras en la infraestructura dentro de su sistema de la Parte
C, así como el desarrollo profesional especializado para los proveedores de EIS
para abordar las necesidades relacionadas con el diagnóstico y el tratamiento de la
salud mental en la primera infancia (Early childhood mental health, ECMH) para
todos los niños y familias, especialmente las poblaciones que reciben menos
atención.
Pregunta 9: ¿Qué recursos están disponibles para apoyar el regreso seguro a los servicios
presenciales y reducir la propagación de COVID-19?
Respuesta:

Los Centros para el Control y la Prevención de Enfermedades (los CDC) brindan
orientación sobre COVID-19 para los programas de Cuidado y Educación en los
primeros años (Early Care and Education, ECE), que incluyen centros de cuidado
infantil, programas a domicilio y cuidado infantil familiar, Head Start y otros
programas de prejardín de infantes. La guía de los CDC incluye estrategias que
los programas de ECE pueden usar para reducir la propagación de COVID-19 y
mantener operaciones seguras. Los aportes clave incluyen lo siguiente:

11

•

La vacunación es actualmente la principal estrategia de prevención de salud
pública para poner fin a la pandemia de COVID-19. Promover la vacunación
entre las personas elegibles puede ayudar a los programas de Cuidado y
Educación en los primeros años (ECE) a proteger al personal y a los niños
bajo su cuidado, así como a sus familias.

•

La mayoría de los programas de ECE atienden a niños menores de 12 años
que, en este momento, aún no son elegibles para la vacunación. Por lo tanto,
esta guía enfatiza la implementación de estrategias de prevención de COVID19 en capas (por ejemplo, usar múltiples estrategias de prevención juntas) para
proteger a los niños y adultos que no están completamente vacunados.

•

Las estrategias de prevención de COVID-19 siguen siendo fundamentales
para proteger a las personas, incluidos los niños y el personal, que no están
completamente vacunados, especialmente en áreas con niveles de transmisión
comunitaria moderados a altos.

•

Todas las personas (de 2 años en adelante) que no estén completamente
vacunadas deben usar mascarillas en espacios cerrados. Los entornos de ECE
pueden implementar el uso universal de mascarillas en algunas situaciones,
como si tienen una transmisión de COVID-19 en aumento, sustancial o alta en
su programa o comunidad de ECE, y mientras atienden a una población que
aún no es elegible para la vacunación.

#

#

12

#

